Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Line 5 shall be “an orbiting scroll”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim recites “the differential pressure oil supply path is provided to penetrate the fixed scroll sidewall and the fixed scroll end plate”.  According to the specification, the sidewall and the end plate are single part different portions.  The Applicant does not provide any importance why the differential passage shall pass the end plate portion and the side wall portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 2
Claim 2 recites “the differential pressure oil supply path is provided to penetrate the fixed scroll sidewall and the fixed scroll end plate”.  However, the sidewall and the end plate are merely different portions of the same part.  The Applicant does not discloses the important that the passage shall pass through both portions of the fixed scroll.
In Reference to Claims 3-14
Claims 3-14 are rejected by their virtue dependency to Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/022775 to Toyama (The art rejection is made based on the issued US Patent 9,850,904).
In Reference to Claim 1
Toyama discloses a compressor, comprising: a casing (Fig. 1, 15) having a refrigerant discharge pipe through which the refrigerant is discharged and a storage oil space (Fig. 1, 18) in which oil is stored; a drive motor (Fig. 1, 50) provided in the inner space of the casing; a rotating shaft (Fig. 1, 60) coupled to the driving motor to supply the oil; an orbiting scroll (Fig. 1, 41) which is coupled to the rotating shaft and provided to orbital movement based on that the rotating shaft rotates; a fixed scroll (Fig. 1, 31) provided in engagement with the orbiting scroll to receive the refrigerant and compress and discharge the refrigerant; a main frame (Fig. 1, 25) provided to be seated on the fixed scroll to accommodate the orbiting scroll; wherein the rotation shaft (Fig. 1, 61) is provided to penetrate the main frame and the orbiting scroll, and extends from the driving motor to the storage oil space (Fig. 1, 18), wherein the rotating shaft includes an oil passage (Fig. 1, 80) through which the oil moves, and an oil hole (Fig. 1, annotated by the examiner) communicating with the oil passage through an outer circumferential surface of the rotating shaft, wherein the fixed scroll includes a differential pressure oil supply path (Fig. 1, 81) for guiding oil discharged from the oil hole into area between the orbiting scroll and the fixed scroll.
In Reference to Claim 15
Toyama discloses wherein the orbiting scroll includes an orbiting bearing section (Fig. 1, 43) through which the rotation shaft passes, wherein the main frame includes a main bearing section (Fig. 1, 43) through which the rotation shaft passes, wherein the oil hole (Fig. 1, annotated by the examiner) is .

    PNG
    media_image1.png
    521
    667
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama.
In Reference to Claim 2
Toyama discloses the fixed scroll (Fig. 1, 31) includes a fixed scroll end plate (Fig. 1, annotated by the examiner) providing a space in which the refrigerant is compressed, and a fixed scroll sidewall (Fig. 1, annotated by the examiner) extending from the fixed scroll end plate to be seated on the main frame (Fig. 1, 25) and accommodating the orbiting scroll
Toyama teaches the oil supply path penetrate the side wall of the fixed scroll, Toyama does not teach the differential pressure oil supply path is provided to penetrate the fixed scroll the fixed scroll end plate.
However, the side wall and end plate are merely two different portions of the fixed scroll.  The Applicant does not provide the importance to have the oil supply passage to penetrate the side wall as well as the end plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the oil supply path to path through the end plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04).
In Reference to Claim 3

In Reference to Claim 4
Toyama discloses a pin (Fig. 1, annotated by the examiner) inserted into the differential pressure oil supply path.
In Reference to Claim 7
Toyama discloses the main frame (Fig. 1, 25) includes a main differential pressure path (Fig. 1, annotated by the examiner) for guiding oil supplied from the oil hole to the differential pressure oil supply path.
In Reference to Claim 8
Toyama discloses the main frame (Fig. 1, 25) includes a main bearing section (Fig. 1, annotated by the examiner) through which the rotating shaft passes, a main end plate (Fig. 1, annotated by the examiner) extending from the frame bearing section, and a main sidewall (Fig. 1, annotated by the examiner) extending from the main end plate to be in contact with the fixed scroll sidewall, wherein the main differential pressure path (Fig. 1, annotated by the examiner) is provided to be penetrated in the main bearing section, the main end plate, and the main side wall.
In Reference to Claim 10
Toyama discloses a pin (Fig. 1, annotated by the examiner) inserted into the differential pressure oil supply path.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/5/2021